COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00315-CV


IN RE CORNELIUS HUDSON                                                 RELATOR




                                     ----------

                           ORIGINAL PROCEEDING

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Relator Cornelius Hudson seeks mandamus relief from the trial court’s July

25, 2012 contempt judgment, which ordered that Hudson be confined in the

Tarrant County jail for sixty days if he did not appear for a deposition on August

6, 2012. Hudson contends in one issue that he requested appointed counsel

before the contempt hearing but that the respondent trial judge failed to appoint

an attorney to represent him. Real Parties In Interest Major Joe E. Bryant and

Shirley Bryant concede that if Hudson is indigent, he had the right to appointed
      1
       See Tex. R. App. P. 47.1, 52.8(d).
counsel at the contempt hearing. See Ex parte Gonzales, 945 S.W.2d 830, 835–

37 (Tex. Crim. App. 1997); see also Ex parte Goodman, 742 S.W.2d 536, 541

(Tex. App.—Fort Worth 1987, no writ) (requiring court to advise alleged criminal

contemnor of right to counsel and right to appointment of counsel if indigent and

holding that order issued in violation of right to counsel is void). The parties do

not dispute that the trial court did not conduct an indigency hearing before

proceeding with the contempt hearing, even though Hudson filed a written

request for counsel before the hearing.      Thus, the July 25, 2012 contempt

judgment is void, and we grant Hudson’s petition for writ of mandamus. We also

lift our stay dated August 2, 2012.




                                                   ANNE GARDNER
                                                   JUSTICE

PANEL: DAUPHINOT, GARDNER, and MCCOY, JJ.

DELIVERED: August 30, 2012




                                        2